Citation Nr: 0214473	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-08 254	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for traumatic arthritis 
of the second, third, fourth, and fifth fingers of the right 
hand.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disability, 
to include hypertension.  

4.  Entitlement to an increased rating for tinea versicolor, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran had active service from November 1955 to July 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

Effective August 30, 2002, the criteria for evaluating 
disabilities of the skin were amended.  See 67 Fed. Reg. 
49590 (July 31, 2002).  When the governing law or regulations 
change during an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of each 
case.  VAOPGCPREC 11-97 at 2.  If the amended version is more 
favorable, it is only applicable to the period from the 
effective date of the amendment.  If the prior version is 
more favorable, it is applicable to the period prior to and 
from the effective date of the amendment.  VAOPGCPREC 03-
2000. 

Here, the RO has not had the opportunity to address the 
potential application of the revised rating criteria.  Under 
the circumstances of this case, there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the change in the schedular criteria, another VA 
examination of the veteran's skin disability is in order.  

The Board is also of the opinion that additional development 
is in order before the Board decides the other issues on 
appeal.

In this regard, in January 1994 the veteran's then service 
representative stated that following active duty the veteran 
had service from 1960 to 1967 in the Air Force Reserve and 
the Air National Guard at McEntire Air Guard Base.  It was 
stated that it was unclear where service medical records 
(SMRs) of this service were maintained but the veteran 
subsequently learned that they were at a VA Medical Center 
(VAMC) in Columbia, South Carolina but that a records clerk 
at that facility would not release the records to the 
veteran.  

Contained within the claim file are at least some of the SMRs 
from the Air Force Reserve and the South Carolina Air 
National Guard.  It is not clear that all such medical 
records are on file.  Correspondence received from the 
McEntire Air National Guard Base indicates that his medical 
records should be at the Federal Records Center.  However, it 
is not clear that the RO contacted the Federal Records 
Center, although SMRs on file were obtained from the National 
Personnel Records Center.  

Thus, the RO should contact the VAMC in Columbia, South 
Carolina and the Federal Records Center in an effort to 
ensure that all SMRs of the veteran's service in the reserves 
are on file.  

In a September 1998 letter to his U. S. Senator, the veteran 
reported that he was rated 100 percent disabled by the Social 
Security Administration (SSA); however, the SSA records are 
not on file and should be obtained.  

In the Board's opinion, other development is also required to 
comply with the notification and duty to assist requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), and the implementing regulations 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326). 

Accordingly, the case is REMANDED for the following: 

1.  The RO should contact the VAMC in Columbia, 
South Carolina, to inquire whether any SMRs of the 
veteran's service in the reserves are maintained at 
that facility and, if so, they should be obtained 
and associated with the claim file.  

2.  Also, the RO should contact the Federal Records 
Center in St. Louis, Missouri, and inquire whether 
any SMRs of the veteran's service in the reserves 
are maintained at that facility and, if so, they 
should be obtained and associated with the claim 
file.  

3.  The RO should take the appropriate steps to 
obtain all records associated with any award to the 
veteran of SSA disability benefits, to include not 
only any decision or notice of such award but also 
all underlying medical records.  

4.  The RO should ask the appellant to identify all 
VA and non-VA health care providers that have 
treated or evaluated him for any of the 
disabilities at issue since his active military 
service.  After obtaining the appropriate 
authorization forms, all records not already on 
file should be obtained from each health care 
provider the appellant identifies.  

5.  The veteran should be told that medical 
evidence, such as a statement from a physician, 
showing that he currently has the disabilities for 
which service connection is sought and of a nexus 
between his military service and the current 
disabilities is required to substantiate his 
service connection claims.  He should be told to 
submit such medical evidence if he is able to do 
so.

6.  When the above development has been completed, 
the RO should determine if the evidence and 
information of record are sufficient to grant 
service connection for bilateral knee disability 
and arthritis of the 2nd, 3rd, 4th and 5th fingers of 
the veteran's right hand.  If so, the RO should 
grant those benefits.  Otherwise, the veteran 
should be afforded a VA orthopedic examination to 
determine the nature and etiology of any the 
foregoing disabilities for which service connection 
has not been granted.  Any indicated studies should 
be performed, and the claims folder must be made 
available to and reviewed by the examiner.  Based 
upon the examination results and the claims folder 
review, the examiner should provide an opinion with 
respect to each currently present knee disorder (if 
still at issue), and any currently present 
arthritis of the above fingers (if still at issue) 
as to whether it is at least as likely as not that 
the disorders are etiologically related to 
inservice trauma or are otherwise etiologically 
related to service.  The rationale for all opinions 
expressed should also be provided.

7.  The veteran should be afforded a VA dermatology 
examination to determine the current manifestations 
of the service-connected tinea versicolor.  The 
claims folder should be made available to and be 
reviewed by the examiner. 

The examiner should note the extent of involvement, 
location, and other relevant characteristics of all 
dermatological disability.  The examiner should set 
forth findings as to the eight characteristics of 
disfigurement and note the type(s) and duration of 
treatment.  
Any functional impairment should also be 
identified. 

Color photographs depicting any disfigurement 
should be taken and associated with the examination 
report.  The rationale for all opinions expressed 
must also be provided.

8.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

9.  The RO should undertake any other development 
it deems to be required to comply with the notice 
and duty to assist provisions of the VCAA and the 
implementing regulations.  

10.  Then, the RO should readjudicate the issues 
remaining on appeal.  In evaluating the veteran's 
tinea versicolor, the RO should consider the former 
and current criteria for evaluating skin 
disabilities.  

11.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the RO 
should issue a supplemental statement of the case 
and afford the veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


